 



EXECUTION COPY
BANC OF AMERICA SECURITIES LLC
$150,000,000 AGGREGATE PRINCIPAL AMOUNT
ENPRO INDUSTRIES, INC.
3.9375% CONVERTIBLE SENIOR DEBENTURES
DUE 2015
Resale Registration Rights Agreement
dated October 26, 2005

 



--------------------------------------------------------------------------------



 



     RESALE REGISTRATION RIGHTS AGREEMENT, dated as of October 26, 2005, among
EnPro Industries, Inc., a North Carolina corporation (together with any
successor entity, herein referred to as the “Company”), Banc of America
Securities LLC, as representative (the “Representative”) of the several initial
purchasers (the “Initial Purchasers”) under the Purchase Agreement (as defined
below).
     Pursuant to the Purchase Agreement, dated as of October 21, 2005, between
the Company and Banc of America Securities LLC, as Representative of the Initial
Purchasers (the “Purchase Agreement”), relating to the initial placement (the
“Initial Placement”) of the Debentures (as defined below), the Initial
Purchasers have agreed to purchase from the Company $172,500,000 in aggregate
principal amount of 3.9375% Convertible Senior Debentures due 2015 (the
“Debentures”). The Debentures will be convertible, subject to the terms thereof,
into fully paid, nonassessable shares of common stock, par value $0.01 per
share, of the Company (the “Common Stock”). To induce the Initial Purchasers to
purchase the Debentures, the Company has agreed to provide the registration
rights set forth in this Agreement pursuant to Section 5(g) of the Purchase
Agreement.
     The parties hereby agree as follows:
     1.      Definitions. Capitalized terms used in this Agreement without
definition shall have their respective meanings set forth in the Purchase
Agreement. As used in this Agreement, the following capitalized terms shall have
the following meanings:
     “Affiliate” of any specified person means any other person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified person. For purposes of this definition, control of a
person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such person whether by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Agreement”: This Resale Registration Rights Agreement.
     “Amended Effectiveness Deadline Date”: has the meaning set forth in Section
2(f) hereof.
     “Blue Sky Application”: As defined in Section 6(a)(i) hereof.
     “Business Day”: The definition of “Business Day” in the Indenture.
     “Closing Date”: The date of the first issuance of the Debentures.
     “Commission”: Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     “Common Stock”: As defined in the preamble hereto.
     “Company”: As defined in the preamble hereto.
     “Debentures”: As defined in the preamble hereto.
     “Effectiveness Period”: As defined in Section 2(a)(iii) hereof.
     “Effectiveness Target Date”: As defined in Section 2(a)(ii) hereof.
     “Exchange Act”: Securities Exchange Act of 1934, as amended.
     “Holder”: A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.
     “Indemnified Holder”: As defined in Section 6(a) hereof.
     “Indenture”: The Indenture, dated as of October 26, 2005 between the
Company and Wachovia Bank, National Association, as trustee (the “Trustee”),
pursuant to which the Securities are to be issued, as such Indenture is amended,
modified or supplemented from time to time in accordance with the terms thereof.
     “Initial Placement”: As defined in the preamble hereto.
     “Initial Purchasers”: As defined in the preamble hereto.
     “Liquidated Damages”: As defined in Section 3(a) hereof.
     “Liquidated Damages Payment Date”: Each April 15 and October 15.
     “Losses”: As defined in Section 6(e) hereof.
     “Majority of Holders”: Holders holding over 50% of the aggregate principal
amount of Debentures outstanding; provided that, for the purpose of this
definition, a holder of shares of Common Stock which constitute Transfer
Restricted Securities and issued upon conversion of the Debentures shall be
deemed to hold an aggregate principal amount of the Debentures (in addition to
the principal amount of the Debentures held by such holder) equal to the
quotient of (x) the number of such shares of Common Stock held by such holder
and (y) the conversion rate in effect at the time of such conversion as
determined in accordance with the Indenture.
     “NASD”: National Association of Securities Dealers, Inc.
     “Notice and Questionnaire” means a written notice executed by the
respective Holder and delivered to the Company containing substantially the
information called for by the Selling Securityholder Notice and Questionnaire

2



--------------------------------------------------------------------------------



 



attached as Appendix A to the Offering Memorandum of the Company relating to the
Debentures.
     “Notice Holder”: On any date, any Holder of Transfer Restricted Securities
that has delivered a Notice and Questionnaire to the Company on or prior to such
date.
     “Person”: An individual, partnership, corporation, company, unincorporated
organization, trust, joint venture or a government or agency or political
subdivision thereof.
     “Purchase Agreement”: As defined in the preamble hereto.
     “Prospectus”: The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.
     “Record Holder”: With respect to any Liquidated Damages Payment Date, each
Person who is a Holder on the 15th day preceding the relevant Liquidated Damages
Payment Date.
     “Registration Default”: As defined in Section 3(a) hereof.
     “Representative”: As defined in the preamble hereto.
     “Securities Act”: Securities Act of 1933, as amended.
     “Shelf Filing Deadline”: As defined in Section 2(a)(i) hereof.
     “Shelf Registration Statement”: As defined in Section 2(a)(i) hereof.
     “Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(c) hereof.
     “Suspension Notice”: As defined in Section 4(c) hereof.
     “Suspension Period”: As defined in Section 4(b)(ii) hereof.
     “TIA”: Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder, in each case, as in effect on the date
the Indenture is qualified under the TIA.
     “Transfer Restricted Securities”: Each Debenture and each share of Common
Stock issued upon conversion of Debentures until the earlier of:

3



--------------------------------------------------------------------------------



 



     the date on which such Debenture or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement;
     the date on which such Debenture or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred by a person who is not an affiliate of the Company
pursuant to Rule 144 under the Securities Act (or any other similar provision
then in force) without any volume or manner of sale restrictions thereunder; or
     the date on which such Debenture or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).
     “underwriter”: Any underwriter of Debentures in connection with an offering
thereof under the Shelf Registration Statement.
     “Underwritten Registration”: A registration in which Debentures of the
Company are sold to an underwriter for reoffering to the public.
     Unless the context otherwise requires, the singular includes the plural,
and words in the plural include the singular.
     2. Shelf Registration.
     (a) The Company shall:
     (i) not more than 90 days after the Closing Date (the “Shelf Filing
Deadline”), cause to be filed a registration statement pursuant to Rule 415
under the Securities Act or any similar rule that may be adopted by the
Commission (the “Shelf Registration Statement”), which Shelf Registration
Statement shall provide for the registration and resales, on a continuous or
delayed basis, of all Transfer Restricted Securities held by Holders that have
provided the information required pursuant to the terms of Section 2(b) hereof;
     (ii) use its commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act by the
Commission as promptly as practicable, but in no event later than 180 days after
the date hereof (the “Effectiveness Target Date”); and
     (iii) use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Securities Act and by the provisions of Section 4(b)

4



--------------------------------------------------------------------------------



 



hereof to the extent necessary to ensure that (A) it is available for resales by
the Holders of Transfer Restricted Securities entitled, subject to Section 2(b),
to the benefit of this Agreement and (B) conforms with the requirements of this
Agreement and the Securities Act and the rules and regulations of the Commission
promulgated thereunder as announced from time to time, for a period (the
“Effectiveness Period”) from the date the Shelf Registration Statement is
declared effective by the Commission until the earliest of:
     (1) two years following the last date of original issuance of any of the
Debentures;
     (2) the date when the Holders of Transfer Restricted Securities are able to
sell all such Transfer Restricted Securities immediately pursuant to Rule 144(k)
under the Securities Act; or
     (3) the date when all of the Transfer Restricted Securities have been
disposed of in accordance with the Shelf Registration Statement or pursuant to
Rule 144 under the Securities Act or any similar provision then in effect.
     The Company shall be deemed not to have used its commercially reasonable
efforts to keep the Shelf Registration Statement effective during the
Effectiveness Period if it voluntarily takes any action that would result in
Holders of Transfer Restricted Securities not being able to offer and sell such
Securities at any time during the Effectiveness Period, unless such action is
(x) required by applicable law or otherwise undertaken by the Company in good
faith and for valid business reasons (not including avoidance of the Company’s
obligations hereunder), including the acquisition or divestiture of assets, and
(y) permitted by Section 4(b)(ii) hereof.
     (b) At the time the Shelf Registration Statement is declared effective,
each Holder that became a Notice Holder on or prior to the date ten
(10) Business Days prior to such time of effectiveness shall be named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of Transfer Restricted Securities in accordance with applicable
law. None of the Company’s securityholders (other than the Holders of Transfer
Restricted Securities) shall have the right to include any of the Company’s
securities in the Shelf Registration Statement.

5



--------------------------------------------------------------------------------



 



     (c) If the Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period (other than because all Transfer Restricted Securities
registered thereunder shall have been resold pursuant thereto or shall have
otherwise ceased to be Transfer Restricted Securities), the Company shall use
its commercially reasonable efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof or file an additional Shelf Registration
Statement covering all of the securities that as of the date of such filing are
Transfer Restricted Securities ( a “Subsequent Shelf Registration Statement”).
If a Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to cause the Subsequent Shelf Registration
Statement to become effective as promptly as is practicable after such filing
and to keep such Registration Statement (or subsequent Shelf Registration
Statement) continuously effective until the end of the Effectiveness Period.
     (d) The Company shall supplement and amend the Shelf Registration Statement
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as reasonably requested by the Initial
Purchasers or by the Trustee on behalf of the Holders of the Transfer Restricted
Securities covered by such Shelf Registration Statement.
     (e) The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the
Securities Act, and (ii) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of the Prospectus, in light of
the circumstances under which they were made) not misleading.
     (f) Each Holder agrees that if such Holder wishes to sell Transfer
Restricted Securities pursuant to a Shelf Registration Statement and related
Prospectus, it will do so only in accordance with this Section 2(f) and
Section 4(b). Each Holder wishing to sell Transfer Restricted Securities
pursuant to a Shelf Registration Statement and related Prospectus agrees to
deliver a Notice and Questionnaire to the Company at least ten (10) Business
Days prior to any intended distribution of Transfer Restricted Securities under
the Shelf Registration Statement. From and after the date the Shelf Registration
Statement is declared effective the Company shall, as promptly as practicable
after the date a Notice and

6



--------------------------------------------------------------------------------



 



Questionnaire is delivered to it, and in any event upon the later of (x) ten
(10) Business Days after such date (but no earlier than ten (10) Business Days
after effectiveness) or (y) ten (10) Business Days after the expiration of any
Suspension Period in effect when the Notice and Questionnaire is delivered or
put into effect within ten (10) Business Days of such delivery date:
     (i) if required by applicable law, file with the SEC a post-effective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Transfer Restricted Securities in accordance
with applicable law and, if the Company shall file a post-effective amendment to
the Shelf Registration Statement, use its commercially reasonable effort to
cause such post-effective amendment to be declared effective under the
Securities Act as promptly as is practicable, but in any event by the date (the
“Amendment Effectiveness Deadline Date”) that is forty-five (45) days after the
date such post effective amendment is required by this clause to be filed;
     (ii) provide or make available to such Holder copies of the any documents
filed pursuant to Section 2(f)(i); and
     (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(f)(i);
provided that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Suspension Period in accordance with
Section 4(b). Notwithstanding anything contained herein to the contrary, (i) the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Registration Statement or related
Prospectus and (ii) the Amendment Effectiveness Deadline Date shall be extended
by up to ten (10) Business Days from the Expiration of a Suspension Period (and
the Company shall incur no obligation to pay Liquidated Damages during such
extension) if such Suspension Period shall be in effect on the Amendment
Effectiveness Deadline Date.
     3. Liquidated Damages.

7



--------------------------------------------------------------------------------



 



     (a) If:
     (i) the Shelf Registration Statement is not filed with the Commission prior
to or on the Shelf Filing Deadline;
     (ii) the Shelf Registration Statement has not been declared effective by
the Commission prior to or on the Effectiveness Target Date;
     (iii) the Company has failed to perform its obligations set forth in
Section 2(f) within the time period required therein;
     (iv) any post-effective amendment to a Shelf Registration filed pursuant to
Section 2(f)(i) has not become effective under the Securities Act on or prior to
the Amendment Effectiveness Deadline Date;
     (v) except as provided in Section 4(b)(i) hereof, the Shelf Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded within ten (10) Business Days by a
post-effective amendment to the Shelf Registration Statement, a supplement to
the Prospectus or a report filed with the Commission pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act that cures such failure and, in the case
of a post-effective amendment, is itself immediately declared effective; or
     (vi) Suspension Periods exceed an aggregate of 60 or 75 days, as the case
may be under Section 4(b)(ii), within any 90-day period or an aggregate of
120 days in any 360 day period;
(each such event referred to in foregoing clauses (i) through (vi), a
“Registration Default”), the Company hereby agrees to pay interest (“Liquidated
Damages”) with respect to the Transfer Restricted Securities from and including
the day following the Registration Default to but excluding the earlier of
(1) the day on which the Registration Default has been cured and (2) the date
the Shelf Registration Statement is no longer required to be kept effective,
accruing at a rate:
     (A) in respect of the Debentures, to each holder of Debentures, (x) with
respect to the first 90-day period during which a Registration Default shall
have occurred and be continuing, equal to 0.25% per annum of the aggregate
principal amount of the Debentures, and (y) with respect to the period
commencing on the 91st day following the day the Registration Default shall have
occurred and be continuing, equal to 0.50% per annum of

8



--------------------------------------------------------------------------------



 



the aggregate principal amount of the Debentures; provided that in no event
shall Liquidated Damages accrue at a rate per year exceeding 0.50% of the
aggregate principal amount of the Debentures; and
     (B) in respect of the Debentures that are Transfer Restricted Securities
submitted for conversion into Common Stock during the existence of a
Registration Default with respect to the Common Stock, the holder will not be
entitled to receive any Liquidated Damages with respect to such Common Stock but
will receive from the Company on the settlement date with respect to such
conversion, accrued and unpaid Liquidated Damages to the holders of such Notes
calculated in accordance with paragraph (A) to the Conversion Date (as defined
in the Indenture) relating to such settlement date; and
     (C) in respect of Common Stock issued upon conversion of Debentures, each
holder of such Common Stock will not be entitled to any Liquidated Damages if
the Registration Default with respect to such Common Stock occurs after the
holder has converted the Debentures into Common Stock.
     (b) All accrued Liquidated Damages shall be paid in arrears to Record
Holders by the Company on each Liquidated Damages Payment Date. Upon the cure of
all Registration Defaults relating to any particular Debenture or share of
Common Stock, the accrual of Liquidated Damages with respect to such Debenture
or share of Common Stock will cease.
     All obligations of the Company set forth in this Section 3 that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such Transfer Restricted Security
shall have been satisfied in full.
     The Liquidated Damages set forth above shall be the exclusive monetary
remedy available to the Holders of Transfer Restricted Securities with respect
to any Registration Default.
     4. Registration Procedures.
     (a) In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 4(b) hereof and shall use its
commercially reasonable efforts to effect such registration to

9



--------------------------------------------------------------------------------



 



permit the sale of the Transfer Restricted Securities, and pursuant thereto,
shall as expeditiously as possible prepare and file with the Commission a Shelf
Registration Statement relating to the registration on any appropriate form
under the Securities Act.
     (b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Company shall:
     (i) Subject to any notice by the Company in accordance with this Section
4(b) of the existence of any fact or event of the kind described in Section
4(b)(iv)(D), use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective during the Effectiveness Period;
upon the occurrence of any event that would cause the Shelf Registration
Statement or the Prospectus contained therein (A) to contain a material
misstatement or omission or (B) not to be effective and usable for resale of
Transfer Restricted Securities during the Effectiveness Period, the Company
shall file promptly an appropriate amendment to the Shelf Registration
Statement, a supplement to the Prospectus or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case
of clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use its commercially reasonable efforts to cause such
amendment to be declared effective and the Shelf Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.
     (ii) Notwithstanding Section 4(b)(i) hereof, the Company may suspend the
effectiveness of the Shelf Registration Statement (each such period, a
“Suspension Period”):
     (x) if an event occurs and is continuing as a result of which the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein would, in the Company’s judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and
     (y) if the Company determines in good faith that the disclosure of a
material event at such time would be detrimental to the Company and its
subsidiaries.

10



--------------------------------------------------------------------------------



 



Upon the occurrence of any event described in clauses (x) and (y) of this
Section 4(b)(ii), the Company shall give notice to the Holders that the
availability of the Shelf Registration is suspended and, upon actual receipt of
any such notice, each Holder agrees not to sell any Transfer Restricted
Securities pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in Section 4(b)
hereof. The period during which the availability of the Shelf Registration and
any Prospectus is suspended (the “Suspension Period”) shall not exceed 60 days
in any ninety-day period, provided that, in the event the disclosure relates to
a previously undisclosed proposed or pending material business transaction, the
disclosure of which the Company determines in good faith would be reasonably
likely to impede the Company’s ability to consummate such transaction, the
Company may extend a Suspension Period from 60 days to 75 days; provided,
further, that Suspension Periods shall not exceed an aggregate of 120 days in
any 360-day period. The Company shall not be required to specify in the written
notice to the Holders the nature of the event giving rise to the Suspension
Period.
     (iii) Prepare and file with the Commission such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement effective during the
Effectiveness Period; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 under the Securities Act in a timely manner; and comply with the
provisions of the Securities Act with respect to the disposition of all Transfer
Restricted Securities covered by the Shelf Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in the Shelf Registration
Statement or supplement to the Prospectus.
     (iv) Advise the selling Holders promptly and, if requested by such selling
Holders, to confirm such advice in writing (which notice pursuant to clauses (B)
through (D) below shall be accompanied by an instruction to suspend the use of
the Prospectus until the Company shall have remedied the basis for such
suspension):
     (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to the Shelf Registration Statement
or any

11



--------------------------------------------------------------------------------



 



post-effective amendment thereto, when the same has become effective,
     (B) of any request by the Commission for amendments to the Shelf
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto,
     (C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes,
or
     (D) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein (in the case
of the Prospectus, in the light of the circumstances under which they were made)
not misleading.
If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company shall use its
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time and will provide to each Holder who is
identified as a selling securityholder in the Shelf Registration Statement or
any prospectus supplement or other document deemed to be included or
incorporated by reference in the Shelf Registration Statement prompt notice of
the withdrawal of any such order.
     (v) Make available at reasonable times for inspection by one or more
representatives of the selling Holders, designated in writing by a Majority of
Holders whose Transfer Restricted Securities are included in the Shelf
Registration Statement, and any

12



--------------------------------------------------------------------------------



 



attorney or accountant retained by such selling Holders, all financial and other
records, pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act, and cause the Company’s
officers, directors, managers and employees to supply all information reasonably
requested by any such representative or representatives of the selling Holders,
attorney or accountant in connection therewith; provided, however, that the
Company shall have no obligation to make available any such information to any
selling Holder, or any attorney or accountant of any selling Holder, pursuant to
this Section 4(b)(v) unless such selling Holder shall have executed and
delivered a confidentiality agreement in a form acceptable to the Company, in
its reasonable discretion, relating to such information.
     (vi) If requested by any selling Holders, promptly incorporate in the Shelf
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders may reasonably
request to have included therein, including, without limitation, information
relating to the “Plan of Distribution” of the Transfer Restricted Securities.
     (vii) Deliver to each selling Holder, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; subject to any notice
by the Company in accordance with this Section 4(b) of the existence of any fact
or event of the kind described in Section 4(b)(iv)(D), the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the selling Holders in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto.
     (viii) Before any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions in the United States as the
selling Holders may reasonably request and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Transfer Restricted Securities covered by the Shelf Registration Statement;
provided, however, that the

13



--------------------------------------------------------------------------------



 



Company shall not be required (A) to register or qualify as a foreign
corporation or a dealer of securities where it is not now so qualified or to
take any action that would subject it to the service of process in any
jurisdiction where it is not now so subject, other than service of process for
suits arising out of the Initial Placement or any offering pursuant to the Shelf
Registration Statement, or (B) to subject itself to general or unlimited service
of process or to taxation in any such jurisdiction if it is not now so subject.
     (ix) Unless any Transfer Restricted Securities shall be in book-entry form
only, cooperate with the selling Holders to facilitate the timely preparation
and delivery of certificates representing Transfer Restricted Securities to be
sold and not bearing any restrictive legends (unless required by applicable
securities laws); and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders may request at least
two Business Days before any sale of Transfer Restricted Securities.
     (x) Subject to Section 4(b)(ii) hereof, if any fact or event contemplated
by Section 4(b)(iv)(B) through (D) hereof shall exist or have occurred, use its
commercially reasonable efforts to prepare a supplement or post-effective
amendment to the Shelf Registration Statement or related Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of Transfer Restricted
Securities, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading.
     (xi) Provide CUSIP numbers for all Transfer Restricted Securities not later
than the effective date of the Shelf Registration Statement and provide the
Trustee under the Indenture with certificates for the Debentures that are in a
form eligible for deposit with The Depository Trust Company.
     (xii) Cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter
that is required to be undertaken in accordance with the rules and regulations
of the NASD.
     (xiii) Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the

14



--------------------------------------------------------------------------------



 



Commission and all reporting requirements under the rules and regulations of the
Exchange Act.
     (xiv) Make generally available to its security holders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act as
soon as practicable after the effective date of the Shelf Registration Statement
and in any event no later than 45 days after the end of a 12-month period (or
90 days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.
     (xv) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Debentures to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its commercially reasonable efforts to cause the Trustee
thereunder to execute all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner. In the event that
any such amendment or modification referred to in this Section 4(b)(xv) involves
the appointment of a new trustee under the Indenture, the Company shall appoint
a new trustee thereunder pursuant to the applicable provisions of the Indenture.
     (xvi) Cause all Common Stock covered by the Shelf Registration Statement to
be listed or quoted, as the case may be, on each securities exchange or
automated quotation system on which Common Stock is then listed or quoted.
     (xvii) Provide to each Holder upon written request each document filed with
the Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such document is available through the Commission’s EDGAR system.
     (xviii) Use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Transfer Restricted Securities
covered by the Shelf Registration Statement.
     (c) Each Holder agrees by acquisition of a Transfer Restricted Security
that, upon receipt of any notice (a “Suspension Notice”) from the

15



--------------------------------------------------------------------------------



 



Company of the existence of any fact of the kind described in
Section 4(b)(iv)(D) hereof, such Holder will forthwith discontinue disposition
of Transfer Restricted Securities pursuant to the Shelf Registration Statement
until:
     (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 4(b)(x) hereof; or
     (ii) such Holder is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.
If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice of suspension.
     (d) Each Holder agrees by acquisition of a Transfer Restricted Security,
that no Holder shall be entitled to sell any of such Transfer Restricted
Securities pursuant to a Registration Statement; or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with a Notice and
Questionnaire as required pursuant to Section 2(f) hereof (including the
information required to be included in such Notice and Questionnaire) and the
information set forth in the next sentence. The Company may require each Notice
Holder of Debentures to be sold pursuant to the Shelf Registration Statement to
furnish to the Company such information regarding the Holder and the
distribution of such Debentures as the Company may from time to time reasonably
require for inclusion in such Registration Statement. Each Notice Holder agrees
promptly to furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such Notice
Holder not misleading and any other information regarding such Notice Holder and
the distribution of such Transfer Restricted Securities as the Company may from
time to time reasonably request in writing. Any sale of any Transfer Restricted
Securities by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the Prospectus delivered by such Holder in connection with
such disposition, that such Prospectus does not as of the time it is deemed to
be included as part of the Shelf Registration Statement and as of the time of
such sale contain any untrue statement of a material fact relating to or
provided by such Holder or its plan of distribution and that such Prospectus
does not as of the time of such sale omit to state any material

16



--------------------------------------------------------------------------------



 



fact relating to or provided by such Holder or its plan of distribution required
to be stated therein or necessary to make the statements in the Shelf
Registration Statement not misleading. The Company may exclude from such Shelf
Registration Statement the Transfer Restricted Securities of any Holder that
unreasonably fails to furnish such information within a reasonable time after
receiving such request.
     5. Registration Expenses.
     All expenses incident to the Company’s performance of or compliance with
this Agreement shall be borne by the Company regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:
     (a) all registration and filing fees and expenses (including filings made
with the NASD);
     (b) all fees and expenses of compliance with federal securities and state
Blue Sky or securities laws;
     (c) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the
Debentures) and the Company’s expenses for messenger and delivery services and
telephone;
     (d) all fees and disbursements of counsel to the Company;
     (e) all application and filing fees in connection with listing (or
authorizing for quotation) the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof; and
     (f) all fees and disbursements of independent certified public accountants
of the Company.
     The Company shall bear its internal expenses (including, without
limitation, all salaries and expenses of their officers and employees performing
legal, accounting or other duties), the expenses of any annual audit and the
fees and expenses of any Person, including special experts, retained by the
Company.
     6. Indemnification And Contribution.
     (a) The Company agrees to indemnify and hold harmless each Holder of
Transfer Restricted Securities (including each Initial Purchaser), its
directors, officers, and employees, Affiliates and agents and each person, if
any, who controls any such Holder within the meaning of the

17



--------------------------------------------------------------------------------



 



Securities Act or the Exchange Act (each, an “Indemnified Holder”), against any
loss, claim, damage, liability or expense, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to resales of the Transfer Restricted Securities),
to which such Indemnified Holder may become subject, insofar as any such loss,
claim, damage, liability or action arises out of, or is based upon:
     (i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Shelf Registration Statement as originally filed or in any
amendment thereof, in any Prospectus, or in any amendment or supplement thereto,
or (B) any blue sky application or other document or any amendment or supplement
thereto prepared or executed by the Company (or based upon written information
furnished by or on behalf of the Company expressly for use in such blue sky
application or other document or amendment or supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Transfer Restricted Securities under the securities law of any state or other
jurisdiction (such application or document being hereinafter called a “Blue Sky
Application”); or
     (ii) the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
and agrees to reimburse each Indemnified Holder promptly upon demand for any
legal or other expenses reasonably incurred by such Indemnified Holder in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of such Holder (or its related Indemnified Holder)
specifically for use therein. The foregoing indemnity agreement is in addition
to any liability which the Company may otherwise have.
     (b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Company, its directors, officers and employees and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents

18



--------------------------------------------------------------------------------



 



referred to in the foregoing indemnity. This indemnity agreement set forth in
this Section 6(b) shall be in addition to any liabilities which any such Holder
may otherwise have. In no event shall any Holder, its directors, officers or any
person who controls such Holder be liable or responsible for any amount in
excess of the amount by which the total amount received by such Holder with
respect to its sale of Transfer Restricted Securities pursuant to a Shelf
Registration Statement exceeds (i) the amount paid by such Holder for such
Transfer Restricted Securities and (ii) the amount of any damages that such
Holder, its directors, officers or any person who controls such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party (i) shall not relieve it from any liability which
it may have under paragraphs (a) or (b) of this Section unless and to the extent
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses, and (ii) shall not, in any event, relieve it from any
liability which it may have to an indemnified party otherwise than under
paragraphs (a) or (b) of this Section 6. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel satisfactory to
the indemnified party. After notice from the indemnifying party to the
indemnified party of its election to assume the defense of such claim or action,
the indemnifying party shall not be liable to the indemnified party under this
Section 6 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that the Holders shall have the right
to employ a single counsel to represent jointly the Holders and their officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Holders against the
Company under this Section 6 if the Holders seeking indemnification shall have
been advised by legal counsel that there may be one or more legal defenses
available to such Holders and their respective officers, employees and
controlling persons that are different from or additional to those available to
the Company, and in that event, the fees and expenses of such separate counsel
shall be paid by the Company.

19



--------------------------------------------------------------------------------



 



     (d) The indemnifying party under this Section shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Section 6(c) hereof, the indemnifying party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than 30 days after receipt
by such indemnifying party of the aforesaid request and (ii) such indemnifying
party shall not have reimbursed the indemnified party in accordance with such
request prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
     (e) If the indemnification provided for in this Section 6 shall for any
reason be unavailable or insufficient to hold harmless an indemnified party
under Section 6(a) or 6(b) in respect of any loss, claim, damage or liability
(or action in respect thereof) referred to therein, each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the
aggregate amount paid or payable by such indemnified party as a result of such
loss, claim, damage or liability (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim,
liability, damage or action) (collectively “Losses”) (or action in respect
thereof):
     in such proportion as is appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Transfer Restricted
Securities on the one hand and a Holder with respect to the sale by such Holder
of the Transfer Restricted Securities on the other, or
     if the allocation provided by Section (6)(d)(i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 6(d)(i) but also the relative fault of

20



--------------------------------------------------------------------------------



 



the Company on the one hand and the Holders on the other in connection with the
statements or omissions or alleged statements or alleged omissions that resulted
in such loss, claim, damage or liability (or action in respect thereof), as well
as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and a Holder on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the
Debentures purchased under the Purchase Agreement (before deducting expenses)
received by the Company, on the one hand, bear to the total proceeds received by
such Holder with respect to its sale of Transfer Restricted Securities on the
other. The relative fault of the parties shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Holders on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each Holder agree that it would not be just and equitable if the amount of
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this paragraph
(e).
     The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 6 shall be deemed to include, for purposes of this Section 6, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending or preparing to defend any such
action or claim.
     No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute as provided in this Section 6(e) are several and not
joint.
     (f) The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the officers, directors or controlling persons referred to in
Section 6 hereof, and will survive the sale by a Holder of Transfer Restricted
Securities.
     7. Rule 144A and Rule 144. The Company agrees with each Holder, for so long
as any Transfer Restricted Securities remain outstanding and during any period
in which the Company (i) is not subject to Section 13 or 15(d) of the Exchange
Act, to make available, upon request of any Holder, to such Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities

21



--------------------------------------------------------------------------------



 



designated by such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A, and (ii) is subject to
Section 13 or 15 (d) of the Exchange Act, to make all filings required thereby
in a timely manner in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144.
     8. No Underwritten Registrations.
     The Company shall not be obligated hereunder to effect any Underwritten
Registrations.
     9. Miscellaneous.
     (a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely, and that, in the event of any such failure,
in addition to being entitled to exercise all rights provided to it herein, in
the Indenture or in the Purchase Agreement or granted by law, including recovery
of liquidated or other damages, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s obligations
under Section 2 hereof. The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
     (b) Actions Affecting Transfer Restricted Securities. The Company shall
not, directly or indirectly, take any action with respect to the Transfer
Restricted Securities as a class that would adversely affect the ability of the
Holders of Transfer Restricted Securities to include such Transfer Restricted
Securities in a registration undertaken pursuant to this Agreement.
     (c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. In addition, the Company shall not grant to any of its
securityholders (other than the Holders of Transfer Restricted Securities in
such capacity) the right to include any of its securities in the Shelf
Registration Statement provided for in this Agreement other than the Transfer
Restricted Securities.

22



--------------------------------------------------------------------------------



 



     (d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
a Majority of Holders; provided, however, that with respect to any matter that
directly or indirectly adversely affects the rights of any Initial Purchaser
hereunder, the Company shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective. Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders whose securities
are being sold pursuant to a Shelf Registration Statement and does not directly
or indirectly adversely affect the rights of other Holders, may be given by the
Majority Holders, determined on the basis of Debentures being sold rather than
registered under such Shelf Registration Statement.
     (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), facsimile transmission, or
air courier guaranteeing overnight delivery:
     if to a Holder, at the address set forth on the records of the registrar
under the Indenture or the transfer agent of the Common Stock, as the case may
be; and
     if to the Company, initially at its address set forth in the Purchase
Agreement,
With a copy to:
Robinson, Bradshaw & Hinson, P.A.
101 North Tryon Street, Suite 1900
Charlotte, North Carolina 28246
Facsimile: 704-373-3955
Attention: Stephen M. Lynch
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if transmitted by facsimile; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.
     Any party hereto may change the address for receipt of communications by
giving written notice to the others.

23



--------------------------------------------------------------------------------



 



     (f) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities. The Company hereby agrees to extend
the benefit of this Agreement to any Holder and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Debentures Held by the Company or Their Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Transfer Restricted
Securities is required hereunder, Transfer Restricted Securities held by the
Company or its Affiliates (other than subsequent Holders if such subsequent
Holders are deemed to be Affiliates solely by reason of their holding of such
Debentures) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
     (i) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (j) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.
     (k) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby, it being intended that all of the rights
and privileges of the parties shall be enforceable to the fullest extent
permitted by law.
     (l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This

24



--------------------------------------------------------------------------------



 



Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            ENPRO INDUSTRIES, INC.
      By   /s/ Robert D. Rehley         Name:   Robert D. Rehley        Title:  
Treasurer     

            BANC OF AMERICA SECURITIES LLC
Acting on behalf of itself and the several Initial
Purchasers
      By   /s/ Derek Dillon         Authorized Representative             

26